

115 HR 2844 IH: To authorize 2 additional district judgeships for the district of Colorado.
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2844IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Ms. DeGette (for herself, Mr. Perlmutter, Mr. Tipton, Mr. Buck, Mr. Lamborn, Mr. Coffman, and Mr. Polis) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize 2 additional district judgeships for the district of Colorado. 
1.Additional district judgeships for the district of Colorado
(a)Additional district judgeshipsThe President shall appoint, by and with the advice and consent of the Senate, 2 additional district judges for the district of Colorado. (b)Technical and conforming amendmentIn order that the table contained in section 133(a) of title 28, United States Code, will reflect the change in the number of judgeships authorized by subsection (a), the item relating to Colorado in such table is amended by striking 7 and inserting 9. 
